489 So. 2d 833 (1986)
Chuck ST. JOHN, Appellant,
v.
Diane KUPER, Appellee.
No. 85-1883.
District Court of Appeal of Florida, Third District.
June 3, 1986.
Perlman & Perlow, P.A., and Mark Perlman, Hallandale, for appellant.
Sparber, Shevin, Shapo, Heilbronner & Book, P.A., and Nancy Schleifer, Miami, for appellee.
Before HENDRY, NESBITT, and JORGENSON, JJ.
PER CURIAM.
We agree with the appellee that the trial court properly entered a final summary judgment upon a holding that there is no evidence which would establish criminal intent under section 812.014(1), Florida Statutes (1983), in order to support this civil theft action under section 812.035(7), Florida Statutes (1983). See American International Realty, Inc. v. Southeast First National Bank of Miami, 468 So. 2d 383 (Fla. 3d DCA 1985).
Affirmed.